DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (claim 22) recites “a first spin magnetization in the antiferromagnetic layer at a rotation frequency” (lines 6-7 in claim 1; lines 10-11 in claim 22) and “wherein the first spin magnetization in the antiferromagnetic layer… causes a second spin magnetization in the ferromagnetic layer at the rotation frequency” (lines 12-14 in claim 1; lines 18-20 in claim 22), however, the original specification does not recite “a first spin magnetization in the antiferromagnetic layer at a rotation frequency” and “wherein the 3…” and “[t]he magnetization of the ferromagnetic layer 114 follows the spin rotation in the antiferromagnetic layer 112. The rotation of the magnetization of the ferromagnetic layer 114 results in spin polarization of the current flowing in the storage layer 118 (free layer) to facilitate (or to assist) the switching of the magnetization of the storage layer”); and paragraph [0063] merely recites “The rotating frequency of the antiferromagnetic spins is linearly proportional to25 the ratio of the injection current amplitude and the number of antiferromagnetic spins in the layer, i.e. the spin torque amplitude on the antiferromagnetic spins”; however, the above recitations do not provide a sufficient support for the amendments of claim1 (claim 22) that recites “a first spin magnetization in the antiferromagnetic layer at a rotation frequency” (lines 6-7 in claim 1; lines 10-11 in claim 22) and “wherein the first spin magnetization in the antiferromagnetic layer… causes a second spin magnetization in the ferromagnetic layer at the rotation frequency” (lines 12-14 in claim 1; lines 18-20 in claim 22). Thus, claim(s) 1 and 22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park et al. (hereinafter Park) in view of Zhang et al. (US 2012/0280339, hereinafter Zhang) and Saida (US 2017/0077394).
With respect to Claim 1, Park discloses a memory device (MRAM memory) (Park, Fig. 1, ¶0002, ¶0007-¶0009, ¶0019-¶0047) comprising a plurality of layers forming a stack (100, perpendicular pMTJ stack), the plurality of layers comprising:
       a spin polarization layer (Co-Pt multilayer 108 having strong spin orbital coupling is interpreted as a spin polarization layer) (Park, Fig. 1, ¶0020-¶0021, ¶0026, ¶0029) including a magnetic anisotropy approximately perpendicular to a plane of the spin polarization layer;
      an antiferromagnetic layer (112) (Park, Fig. 1, ¶0020, ¶0023, ¶0026, ¶0031) comprising an antiferromagnetic material (e.g., Co/Ni stack), wherein the spin polarization layer (e.g.,108) is configured to cause a first spin magnetization (e.g., second perpendicular magnetic anisotropy) in the antiferromagnetic layer (112) in response to an electric current through the stack (Park, Fig. 1, ¶0023, ¶0024, ¶0035);
      a ferromagnetic layer (114, reference layer comprised of the same material as the seed layer 106 including ferromagnetic material NiFe) (Park, Fig. 1, ¶0026, ¶0028, ¶0032) that is coupled to the antiferromagnetic layer (112), wherein the antiferromagnetic layer (112) is between the ferromagnetic layer (114) and the spin polarization layer (108), wherein the spin polarization layer (108) is configured to generate a perpendicular polarized current in the antiferromagnetic layer (112), and wherein the first spin magnetization in the antiferromagnetic layer (112) is based on the perpendicular polarized current (e.g. current flow perpendicular to the barrier layer depending on the magnetization direction of the antiferromagnetic layer structure 124) (Park, Fig. 1, ¶0035, ¶0024-¶0026); and
       a storage layer (118, free magnetic layer comprised of ferromagnetic material CoFeB) (Park, Fig. 1, ¶0034, ¶0019, ¶0026) having a magnetization direction that indicates a memory state of the storage layer, the memory state configured to be switched based on the second spin magnetization in the ferromagnetic layer (114).
Further, Park does not specifically disclose that (1) the spin polarization layer is configured to cause a first spin magnetization in the antiferromagnetic layer at a rotation frequency in response to an 
 Regarding (1), Zhang teaches forming STTMRAM memory (Zhang, Figs. 1, 8, ¶0003, ¶0011, ¶0012, ¶0026-¶0033, ¶0055) with perpendicular anisotropy, wherein the threshold voltage and the current are reduced with minimal impact on thermal stability of the free layer;  the perpendicular STTM memory element (10) comprises an antiferromagnetic layer (16) comprising an antiferromagnetic material (e.g., PTMn, FeMn, or IrMn); a ferromagnetic layer (fixed layer 18, i.e., made of synthetic anti-ferromagnetic material as multi-layer 94 in Fig. 8) (Zhang, Figs. 1, 8, ¶0033, ¶0055-¶0056) that is exchange coupled to the antiferromagnetic layer (e.g., 108 of the multi-layer 94 in Fig. 8), wherein the antiferromagnetic layer (16/108) is between the ferromagnetic layer (18 or 102/105 in Fig. 8) and the bottom electrode layer (12) and the seed layer (14); the antiferromagnetic layer (108) helps the magnetic orientation  (e.g., magnetization 119) of the ferromagnetic layer (e.g., 106) to remain in the same direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Park by forming STTMRAM memory comprising the anti-ferromagnetic layer coupled to the ferromagnetic layer as taught by Zhang, wherein the antiferromagnetic layer helps the magnetic orientation (e.g., magnetization) of the ferromagnetic layer to remain in the same direction as taught by Zhang to have the spin polarization layer that is configured to cause a first spin magnetization in the antiferromagnetic layer at a rotation frequency in response to an electric current through the stack; a ferromagnetic layer that is exchange coupled to the antiferromagnetic layer, and wherein the first spin magnetization in the antiferromagnetic layer causes a second spin magnetization in 
Regarding (2), Saida teaches a magnetic element (Saida, Figs. 1, 7, 8A-8E, 12, ¶0003, ¶0033, ¶0037-¶0080, ¶0106-¶053, ¶0173-¶0191, ¶0212-¶0276) comprising a spin polarization layer (e.g. 10, a spin injection layer including a stacked structure of Co-Pt, current which is passed through a magnetization layer, the fixed magnetic layer, is spin polarized, thus a spin injection layer is interpreted as a spin polarization layer) (Saida, Figs. 1, 7, 8A-8E, ¶0038-¶0039, ¶0110, ¶0135, ¶0212-¶0215) including a magnetic anisotropy approximately perpendicular to a plane of the spin polarization layer (10); the spin polarization layer (10) is configured to have a first rotating magnetization (10m) in response to an electric current through the stack; a ferromagnetic layer (e.g., 20) has a second magnetization (20m), and wherein the first rotating magnetization in the spin polarization layer causes a second rotating magnetization (20m) in the ferromagnetic layer at the rotation frequency; the memory state configured to be switched based on the second rotating magnetization in the ferromagnetic layer (20) causing a spin polarization of the electric current in the storage layer (30) (Saida, Figs. 1, 7, 8A-8E, ¶0114-¶0116, ¶0136-¶0138) at the rotation frequency (e.g., 2NzMs) (Saida, Figs. 7, 12, ¶0065-¶0072, ¶0173-¶0175, ¶0189-¶0191), wherein the rotation frequency (e.g., 2NzMs in the second ferromagnetic layer 20 is not less than 0.9 times of the magnetic resonance frequency of the storage layer 30) corresponds to a ferromagnetic resonance frequency (f3) of the storage layer (30); wherein causing the spin polarization of the electric current in the storage layer (30) at the rotation frequency (f) reduces an amount of the electric current (when ratio of fmax to f3 is not less than 90 %, the reduction of the writing current is great) (Saida, Figs. 7, 12, ¶0190, ¶0173-¶0175) through the stack for switching the magnetization direction of the storage layer relative to an amount of current through a memory device without causing the spin polarization of the electric current in the storage layer at the rotation frequency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Park  by forming magneto resistive memory capable of reducing the writing current by applying a magnetic field oscillating by the magnetic resonance frequency  of the magnetic memory layer to the magnetic memory layer as taught by Saida to have the memory state 
Regarding Claim 3, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park does not specifically disclose the memory device, wherein the ferromagnetic layer comprises a synthetic antiferromagnet tri-layer formed by two ferromagnetic layers sandwiching a metal layer, and wherein the two ferromagnetic layers are configured for antiparallel coupling. However, Zhang teaches STTMRAM memory (Zhang, Figs. 1, 8, ¶0033, ¶0055), wherein the ferromagnetic layer (the fixed layer 18) comprises a synthetic antiferromagnet tri-layer formed by two ferromagnetic layers (e.g., FM2 and FM1 in Fig. 8) sandwiching a metal layer (e.g., Ru), and wherein the two ferromagnetic layers are configured for antiparallel coupling (anti-ferromagnetically coupled).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida by forming STTMRAM memory comprising the fixed layer made of synthetic anti-ferromagnetic materials as taught by to have the memory device, wherein the ferromagnetic layer comprises a synthetic antiferromagnet tri-layer formed by two ferromagnetic layers sandwiching a metal layer, and wherein the two ferromagnetic layers are configured for antiparallel coupling in order to provide improved STTMRAM memory with reduced threshold voltage and current and having minimal impact on thermal stability of the free layer (Zhang, ¶0003, ¶0011, ¶0012, ¶0033, ¶0041).
Regarding Claim 9, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park does not specifically disclose the memory device, further comprising: a non-magnetic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of ParkZhang/Saida by forming STTMRAM memory comprising the anti-ferromagnetic layer coupled to the ferromagnetic layer as taught by Zhang to have the memory device, further comprising: a non-magnetic interlayer disposed between the spin polarization layer and the antiferromagnetic layer, the non-magnetic interlayer comprising a nonmagnetic conducting layer in order to provide improved STTMRAM memory with reduced threshold voltage and current and having minimal impact on thermal stability of the free layer (Zhang, ¶0003, ¶0011, ¶0012, ¶0026-¶0028, ¶0055).
Regarding Claim 10, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Parkdoes not specifically disclose the memory device, further comprising: a non-magnetic interlayer disposed between the ferromagnetic layer and the storage layer, the non-magnetic interlayer comprising one or both of a non-magnetic conducting layer and a thin tunnel barrier. However, Zhang teaches forming STTMRAM memory (Zhang, Fig. 1, ¶0003, ¶0011, ¶0012, ¶0026-¶0031) with perpendicular anisotropy, wherein the ferromagnetic layer (the fixed layer 18) comprises a synthetic antiferromagnet tri-layer formed as multi-layer (e.g., 94 in Fig. 8) by two ferromagnetic layers (e.g., FM2 and FM1 in Fig. 8) sandwiching a metal layer (e.g., Ru), and wherein the multi-layer (94) is flipped such that AFM layer (108) is formed on top of the FM1 layer (106) which is formed on the top of the non-magnetic layer (104) comprising a nonmagnetic conducting layer (e.g., Ru) (Zhang, Fig. 1, ¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang by forming STTMRAM memory 
Regarding Claim 11, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park discloses the memory, further comprising: a conducting electrode (bottom electrode 104) (Park, Fig. 1, ¶0027, ¶0048, ¶0049) disposed adjacent to the spin polarization layer (Co/Pt multilayer 108) for contacting a current source for the stack.
Regarding Claim 12, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park does not specifically disclose the memory device, wherein the antiferromagnetic layer further comprises: a mechanism configured to maintain a plurality of antiferromagnetic coupled spins approximately antiparallel to each other within a plane of the antiferromagnetic layer, wherein the plurality of antiferromagnetic coupled spins are configured to be aligned either parallel or antiparallel to the magnetization direction of the ferromagnetic layer; and a magnetic anisotropy configured to maintain the plurality of antiferromagnetic coupled spins approximately within the plane. However, Zhang teaches forming STTMRAM memory (Zhang, Fig. 1, ¶0003, ¶0011, ¶0012, ¶0026-¶0031) with perpendicular anisotropy, wherein the ferromagnetic layer (the fixed layer 18) comprises a synthetic antiferromagnet tri-layer formed as multi-layer (e.g., 94 in Fig. 8) by two ferromagnetic layers (e.g., FM2 and FM1 in Fig. 8) sandwiching a metal layer (e.g., Ru), the layers (FM1 and FM2) are anti-ferromagnetically coupled, and wherein the AFM layer (108) includes an antiferromagnetic material (e.g., PTMn, FeMn, or IrMn) and is capable of maintaining the magnetization direction on the ferromagnetic layer (FM1/FM2) which is in-plane (Zhang, Fig. 1, ¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang by forming STTMRAM memory comprising the anti-ferromagnetic layer comprised of an antiferromagnetic material and coupled to the ferromagnetic layer having in-plane magnetic orientation as taught by Zhang to have the memory device, wherein the antiferromagnetic layer further comprises: a mechanism configured to maintain a plurality of 
Regarding Claim 13, Park in view of Zhang and Saida discloses the memory device of claim 12. Further, Park does not specifically disclose the memory device, wherein the ferromagnetic layer further comprises: a mechanism to ensure that a magnetization of the ferromagnetic layer is exchange coupled to one set of the plurality of antiferromagnetic coupled spins of the antiferromagnetic layer at an interface between the ferromagnetic layer and antiferromagnetic layer. However, Zhang teaches forming STTMRAM memory (Zhang, Fig. 1, ¶0003, ¶0011, ¶0012, ¶0026-¶0031) with perpendicular anisotropy, wherein the ferromagnetic layer (the fixed layer 18) comprises a synthetic antiferromagnet tri-layer formed as multi-layer (e.g., 94 in Fig. 8) by two ferromagnetic layers (e.g., FM2 and FM1 in Fig. 8) sandwiching a metal layer (e.g., Ru), the layers (FM1 and FM2) are anti-ferromagnetically coupled, and wherein the AFM layer (108) includes an antiferromagnetic material (e.g., PTMn, FeMn, or IrMn) and has an interface between the ferromagnetic layer (e.g., FM1 106) and antiferromagnetic layer (108), and is capable of maintaining the magnetization direction on the ferromagnetic layer (FM1/FM2) which is in-plane (Zhang, Fig. 1, ¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park Zhang/Saida by forming STTMRAM memory comprising the anti-ferromagnetic layer comprised of an antiferromagnetic material and coupled to the ferromagnetic layer as taught by Zhang to have the memory device, wherein the ferromagnetic layer further comprises: a mechanism to ensure that a magnetization of the ferromagnetic layer is exchange coupled to one set of the plurality of antiferromagnetic coupled spins of the antiferromagnetic layer at an interface between the ferromagnetic layer and antiferromagnetic layer in order to provide improved 
Regarding Claim 14, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park discloses the memory device, wherein the spin polarization layer (Co-Pt multilayer 108) (Park, Fig. 1, ¶0020-¶0022, ¶0026, ¶0029) comprises one or more of a Co/Pt multilayer superlattice (alternating sublayers of Co and Pt).
Regarding Claim 16, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park discloses the memory device, further comprising: one or more underlayers (e.g., seed layer 106) (Park, Fig. 1, ¶0028) disposed adjacent to the spin polarization layer (108), that the one or more underlayers (106) configured to facilitate a crystalline texture for the spin polarization layer (108) and increase a magnitude of the magnetic anisotropy of the spin polarization layer (promote the growth of the pMTJ).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park in view of Zhang (US 2012/0280339) and Saida (US 2017/0077394) as applied to claim 1, and further in view of Ranjan et al. (US 2013/0229866, hereinafter Ranjan).
Regarding Claim 2, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park does not specifically discloses the memory device, wherein the amount of the electric current through the stack for switching the magnetization direction of the storage layer is reduced by more than 60%. However, Ranjan teaches STTMRAM (Ranjan, Fig. 1, ¶0003, ¶0012, ¶0019, ¶0020, ¶0022-¶0026) comprising a free layer formed of a magnetic alloy of CoFeB-X where X is one of Ti, Zr, Y, and V so as to provide low switching current density while maintaining high thermal stability, specifically, a ten atomic percent inclusion of Ti reduces the saturation magnetization (Ms) to 30 % that results in 50 % reduction in the switching current as the switching current is proportional to the Ms2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida by forming STT MRAM memory comprising a free layer formed of a magnetic alloy with optimized content of metal element (Ti, Zr, Y, and V) that reduces the saturation magnetization as taught by Ranjan to have the memory device, wherein the amount of the electric current through the stack for switching the magnetization direction of the .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park in view of Zhang (US 2012/0280339) and Saida (US 2017/0077394) as applied to claim 1, and further in view of Kuo et al. (US 2020/0043536, hereinafter Kuo).
Regarding Claim 4, Park in view of Zhang and Saida discloses the memory device of claim 1. Further, Park does not specifically disclose the memory device, further comprising: a reference layer comprising a magnetic anisotropy approximately perpendicular to a plane of the reference layer, the storage layer being between the reference layer and the antiferromagnetic layer, the reference layer configured to form a magnetization orientation reference for the magnetization direction of the storage layer, wherein the reference layer is further configured to cause a resistance difference between a first magnetization direction and a second, opposite magnetization direction of the storage layer.
However, Kuo teaches a memory device comprising a reference layer (the stack provides symmetric magnetic fields from the fixed layers upon the free layer by including fixed layers on both sides of the free layer, wherein the top fixed layer 104 is interpreted as a reference layer) (Kuo, Fig. 1, ¶0017, ¶0015) comprising a magnetic anisotropy approximately perpendicular to a plane of the reference layer, the storage layer (106) being between the reference layer (104) and the antiferromagnetic layer (the perpendicular pMTJ stack including anti-ferromagnetic layer between the bottom electrode and the bottom fixed layer) (Kuo, Fig. 1, ¶0012), the reference layer configured to form a magnetization orientation reference for the magnetization direction (AP or P state are influenced by the second fixed layer 104, the first fixed layer 108 is antiparallel to the second fixed layer 104) (Kuo, Fig. 1, ¶0018, ¶0021, ¶0059, ¶0060, ¶0064) of the storage layer, wherein the reference layer is further configured to cause a resistance difference (the second fixed layer defines a resistance of the MgO layer 105 adjacent to the second fixed layer 104, and the resistance of the MgO layer 105 is different from the resistance of the MgO layer 107 adjacent to the bottom fixed layer 108) (Kuo, Fig. 1, ¶0057) between a first magnetization direction and a second, opposite magnetization direction of the storage layer (magnetoresistance of the pMTJ element is influenced by the AP or P state of the second fixed layer, e.g., whether free layer is anti-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida by forming STT MRAM memory including the reference layer on the free layer as taught by Kuo to have the memory device, further comprising: a reference layer comprising a magnetic anisotropy approximately perpendicular to a plane of the reference layer, the storage layer being between the reference layer and the antiferromagnetic layer, the reference layer configured to form a magnetization orientation reference for the magnetization direction of the storage layer, wherein the reference layer is further configured to cause a resistance difference between a first magnetization direction and a second, opposite magnetization direction of the storage layer in order to provide improved STTMRAM memory having low power consumption, better scalability, and high thermal stability (Kuo, ¶0004, ¶0011-¶0015).
Regarding Claim 5, Park in view of Zhang, Saida, and Kuo discloses the memory device of claim 4. Further, Park does not specifically disclose a layer of insulating material forming a tunnel barrier disposed between the storage layer and the reference layer, the layer of insulating material forming a magnetic tunnel junction with the storage layer and the reference layer. However, Kuo teaches the memory device, further comprising: a layer of insulating material (e.g., MgO 105) (Kuo, Fig. 1, ¶0012, ¶0017, ¶0057) forming a tunnel barrier disposed between the storage layer (106) and the reference layer (104), the layer of insulating material forming a magnetic tunnel junction with the storage layer and the reference layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo by forming STT MRAM memory including the reference layer on the free layer as taught by Kuo to have the memory device, further comprising: a layer of insulating material forming a tunnel barrier disposed between the storage layer and the reference layer, the layer of insulating material forming a magnetic tunnel junction with the storage layer and the reference layer in order to provide improved STTMRAM memory having low power consumption, better scalability, and high thermal stability (Kuo, ¶0004, ¶0011-¶0015).
Regarding Claim 6, Park in view of Zhang and Saida discloses the memory device of claim 4. Further, Park does not specifically disclose that a layer of insulating material forming a metallic non-magnetic conducting layer in between the storage layer and the reference layer, the layer of insulating material forming a magnetoresistive tri-layer structure with the storage layer and the reference layer.
However, Kuo teaches the memory device, further comprising: a layer of insulating material forming a metallic non-magnetic conducting layer (the top dielectric layer 105 includes at least one of a dielectric layer and a non-magnetic metallic film) (Kuo, Fig. 1, ¶0058, ¶0070) in between the storage layer (106) and the reference layer (104), the layer of insulating material (e.g., 105) forming a magnetoresistive tri-layer structure with the storage layer (106) and the reference layer (104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo by forming STT MRAM memory including the reference layer on the free layer as taught by Kuo to have the memory device, further comprising: a layer of insulating material forming a metallic non-magnetic conducting layer in between the storage layer and the reference layer, the layer of insulating material forming a magnetoresistive tri-layer structure with the storage layer and the reference layer in order to provide improved STTMRAM memory having low power consumption, better scalability, and high thermal stability (Kuo, ¶0004, ¶0011-¶0015).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park in view of Zhang (US 2012/0280339), Saida (US 2017/0077394), and Kuo (US 2020/0043536) as applied to claim 4, and further in view of Chatterjee et al. (US 2019/0051822, hereinafter Chatterjee).
Regarding Claim 7, Park in view of Zhang, Saida, and Kuo discloses the memory device of claim 4. Further, Park does not specifically disclose a flux compensation layer comprising a perpendicular magnetic anisotropy relative to a plane of the flux compensation layer, the reference layer being between the flux compensation layer and the storage layer, wherein a magnetization direction of the flux compensation layer is approximately opposite to the magnetic direction of the reference layer, and wherein the flux compensation layer configured to compensate for stray magnetic flux from the reference layer.

Further, Chatterjee teaches a memory device (spin transfer torque memory (STT-MRAM)) (Chatterjee, Fig. 8, ¶0002, ¶0012, ¶0028-¶0052, ¶0107-¶0113), the memory device comprising a plurality of layers forming a stack (MTJ stack), wherein a flux compensation layer (second hard layer HL comprised of Co/Pt multilayer) (Chatterjee, Fig. 8, ¶0002, ¶0012) having a magnetization direction that is approximately opposite to the magnetization direction of the reference layer (second polarization layer APL that acts as a reference layer comprised of CoFeB) (Chatterjee, Fig. 8, ¶0070, ¶0110, ¶0111); the second polarization/reference layer is provided to further increase the spin transfer efficiency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo by forming STT-MRAM memory comprising a flux compensation layer as taught by Kuo, wherein the memory device further comprises the second polarization/reference layer as taught by Chatterjee, and the second polarization/reference layer is anti-ferromagnetically coupled to the second hard layer (interpreted as a flux compensation layer) to have a flux compensation layer comprising a perpendicular magnetic anisotropy relative to a plane of the flux compensation layer, the reference layer being between the flux compensation layer and the storage layer, wherein a magnetization direction of the flux compensation layer is approximately opposite to the magnetic direction of the reference layer, and wherein the flux compensation layer configured to compensate for stray magnetic flux from the reference layer in order to provide improved STT-MRAM memory having low power consumption, better scalability, and high thermal 
Regarding Claim 8, Park in view of Zhang, Saida, Kuo, and Chatterjee discloses the memory device of claim 7. Further, Park does not specifically discloses an interlayer disposed between the flux compensation layer and the reference layer, the interlayer configured to facilitate antiparallel magnetic coupling between the flux compensation layer and the reference layer; and an additional antiferromagnetic layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer, wherein the flux compensation layer is between the additional antiferromagnetic layer and the reference layer. However, Chatterjee teaches an interlayer (TriAF) (Chatterjee, Fig. 8, ¶0111, ¶0110) disposed between the flux compensation layer (second hard layer HL) and the reference layer (additional polarization layer APL interpreted as a reference layer) (Chatterjee, Fig. 8, ¶0070, ¶0110, ¶0111), the interlayer (TriAF) configured to facilitate antiparallel magnetic coupling between the flux compensation layer (second hard layer HL) and the reference layer (APL); the second hard layer also comprises exchange biased IrMn/CoFe bilayers (Chatterjee, Fig. 8, ¶0077) wherein CoFe layer is exchange coupled to antiferromagnetic IrMn layer; and the IrMn layer is interpreted as a pinning layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer comprised of CoFe layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo/Chatterjee by forming STT-MRAM memory comprising the second polarization/reference layer as taught by Chatterjee, wherein the second polarization/reference layer is anti-ferromagnetically coupled to the second hard layer (interpreted as a flux compensation layer) by using antiferromagnetic layer, and having the IrMn pinning layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer to have an interlayer disposed between the flux compensation layer and the reference layer, the interlayer configured to facilitate antiparallel magnetic coupling between the flux compensation layer and the reference layer; and an additional antiferromagnetic layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer, wherein the flux compensation layer is between .
Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park in view of Zhang (US 2012/0280339), Saida (US 2017/0077394),  Kuo (US 2020/0043536), and Chatterjee (US 2019/0051822).
With respect to Claim 22, Park discloses a memory device (MRAM memory) (Park, Figs. 1, 6, ¶0002, ¶0007-¶0009, ¶0019-¶0047, ¶0050-¶0054) for a computing system (e.g., workstation 600), the memory device comprising a plurality of layers forming a stack (e.g., 612, incluidng perpendicular pMTJ stack), the plurality of layers comprising:
       a first electrode (bottom electrode 104) (Park, Fig. 1, ¶0026, ¶0027, ¶0050) configured to receive electric current for the stack from a read/write line (e.g., for accepting input from or writing output to the storage medium) of the memory device;
       a spin polarization layer (Co-Pt multilayer 108 having strong spin orbital coupling is interpreted as a spin polarization layer) (Park, Fig. 1, ¶0020-¶0021, ¶0026, ¶0029) adjacent to the first electrode (104) and configured to receive the electric current from the first electrode (104),  the spin polarization layer including a magnetic anisotropy approximately perpendicular to a plane of the spin polarization layer;
      an antiferromagnetic layer (112) (Park, Fig. 1, ¶0020, ¶0023, ¶0026, ¶0031) comprising an antiferromagnetic material (e.g., Co/Ni stack) and configured to receive the electric current from the spin polarization layer (108), wherein the spin polarization layer (108) is configured to cause a first spin magnetization (e.g., second perpendicular magnetic anisotropy) in the antiferromagnetic layer (112) in response to an electric current (Park, Fig. 1, ¶0023, ¶0024, ¶0035);
       a non-magnetic interlayer (110) (Park, Fig. 1, ¶0030) disposed between the spin polarization layer (108) and the antiferromagnetic layer (112), the non-magnetic interlayer (110) comprising a non-magnetic conducting material (e.g., Ru or Ta);
      a ferromagnetic layer (114, reference layer comprised of the same material as the seed layer 106 including ferromagnetic material NiFe) (Park, Fig. 1, ¶0026, ¶0028,  wherein the spin polarization layer (108) is configured to generate a perpendicular polarized current in the antiferromagnetic layer (112), and wherein the first spin magnetization in the antiferromagnetic layer (112) is based on the perpendicular polarized current (e.g. current flow perpendicular to the barrier layer depending on the magnetization direction of the antiferromagnetic layer structure 124) (Park, Fig. 1, ¶0035, ¶0024-¶0026); 
       a storage layer (118, free magnetic layer comprised of ferromagnetic material CoFeB) (Park, Fig. 1, ¶0034, ¶0019, ¶0026) having a magnetization direction that indicates a memory state of the storage layer; and
       a second electrode (top electrode 122) (Kuo, Fig. 1, ¶0027, ¶0037).
Further, Park does not specifically disclose that (1) the spin polarization layer is configured to cause a first spin magnetization in the antiferromagnetic layer at a rotation frequency in response to an electric current; a ferromagnetic layer that is exchange coupled to the antiferromagnetic layer, and wherein the first spin magnetization in the antiferromagnetic layer causes a second spin magnetization in the ferromagnetic layer at the rotation frequency; (2) the memory state configured to be reversed based on the second rotating magnetization in the ferromagnetic layer causing a spin polarization of the electric current in the storage layer at the rotation frequency, wherein the rotation frequency corresponds to a ferromagnetic resonance frequency of the storage layer; (3) a reference layer having a magnetic anisotropy approximately perpendicular to a plane of the reference layer, the reference layer configured to provide a magnetic direction reference for the magnetization direction of the storage layer and causing a resistance difference between two opposite magnetization directions of the storage layer; a metallic non-magnetic conducting layer disposed between the storage layer and the reference layer to form a magnetic tunnel junction; and a second electrode is configured to return current from the stack to the memory device; (4) a flux compensation layer having a magnetization direction that is approximately opposite to the magnetization direction of the reference layer; a pinning layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Park by forming STTMRAM memory comprising the anti-ferromagnetic layer coupled to the ferromagnetic layer as taught by Zhang, wherein the antiferromagnetic layer helps the magnetic orientation (e.g., magnetization) of the ferromagnetic layer to remain in the same direction as taught by Zhang to have the spin polarization layer that is configured to cause a first spin magnetization in the antiferromagnetic layer at a rotation frequency in response to an electric current; a ferromagnetic layer that is exchange coupled to the antiferromagnetic layer, and wherein the first spin magnetization in the antiferromagnetic layer causes a second spin magnetization in the ferromagnetic layer at the rotation frequency in order to provide improved STTMRAM memory with reduced threshold voltage and current and having minimal impact on thermal stability of the free layer (Zhang, ¶0003, ¶0011, ¶0012, ¶0026-¶0028).
Regarding (2), Saida teaches a magnetic element (Saida, Figs. 1, 7, 8A-8E, 12, ¶0003, ¶0033, ¶0037-¶0080, ¶0106-¶053, ¶0173-¶0191, ¶0212-¶0276) comprising a spin polarization layer (e.g. 10, a spin injection layer including a stacked structure of Co-Pt, current which is passed through a magnetization layer, the fixed magnetic layer, is spin polarized, thus a spin injection layer is interpreted as a spin polarization layer) (Saida, Figs. 1, 7, 8A-8E, ¶0038-¶0039, ¶0110, ¶0135, ¶0212-¶0215) including a magnetic anisotropy approximately perpendicular to a plane of the spin polarization layer (10); the spin polarization layer (10) is configured to have a first rotating magnetization (10m) in response to an electric  and wherein the first rotating magnetization in the spin polarization layer causes a second rotating magnetization (20m) in the ferromagnetic layer at the rotation frequency; the memory state configured to be switched based on the second rotating magnetization in the ferromagnetic layer (20) causing a spin polarization of the electric current in the storage layer (30) (Saida, Figs. 1, 7, 8A-8E, ¶0114-¶0116, ¶0136-¶0138) at the rotation frequency (e.g., 2NzMs) (Saida, Figs. 7, 12, ¶0065-¶0072, ¶0173-¶0175, ¶0189-¶0191), wherein the rotation frequency (e.g., 2NzMs in the second ferromagnetic layer 20 is not less than 0.9 times of the magnetic resonance frequency of the storage layer 30) corresponds to a ferromagnetic resonance frequency (f3) of the storage layer (30); wherein causing the spin polarization of the electric current in the storage layer (30) at the rotation frequency (f) reduces an amount of the electric current (when ratio of fmax to f3 is not less than 90 %, the reduction of the writing current is great) (Saida, Figs. 7, 12, ¶0190, ¶0173-¶0175) through the stack for switching the magnetization direction of the storage layer relative to an amount of current through a memory device without causing the spin polarization of the electric current in the storage layer at the rotation frequency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Park  by forming magneto resistive memory capable of reducing the writing current by applying a magnetic field oscillating by the magnetic resonance frequency  of the magnetic memory layer to the magnetic memory layer as taught by Saida to have the memory state configured to be reversed based on the second rotating magnetization in the ferromagnetic layer causing a spin polarization of the electric current in the storage layer at the rotation frequency, wherein the rotation frequency corresponds to a ferromagnetic resonance frequency of the storage layer in order to provide improved magnetic memory capable of generating a magnetic field in a frequency band of gigahertz, having reduced dimensions for improving the integration and with reduced writing current (Saida, ¶0003, ¶0033, ¶0107-¶0124, ¶0170, ¶0173, ¶0189, ¶0190).
Regarding (3), Kuo teaches a memory device comprising a reference layer (the stack provides symmetric magnetic fields from the fixed layers upon the free layer by including fixed layers on both sides of the free layer, wherein the top fixed layer 104 is interpreted as a reference layer) (Kuo, Fig. 1, ¶0017, ¶0015) comprising a magnetic anisotropy approximately perpendicular to a plane of the reference layer, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Park by forming STT MRAM memory including the reference layer on the free layer as taught by Kuo to have the memory device comprising a reference layer having a magnetic anisotropy approximately perpendicular to a plane of the reference layer, the reference layer configured to provide a magnetic direction reference for the magnetization direction of the storage layer and causing a resistance difference between two opposite magnetization directions of the storage layer; a metallic non-magnetic conducting layer disposed between the storage layer and the reference layer to form a magnetic tunnel junction; and a second electrode that is configured to return current from the stack to the memory device in order to provide improved STTMRAM memory having low power consumption, better scalability, and high thermal stability (Kuo, ¶0004, ¶0011-¶0015).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Kuo by forming STT-MRAM memory comprising the second polarization/reference layer as taught by Chatterjee, wherein the second polarization/reference layer is anti-ferromagnetically coupled to the second hard layer, and a pinning layer comprised of antiferromagnetic IrMn layer to have a flux compensation layer having a magnetization direction that is approximately opposite to the magnetization direction of the reference layer; a pinning layer configured to provide exchange pinning to the magnetization direction of the flux compensation layer in order to provide improved STT-MRAM memory with increased spin transfer efficiency (Chatterjee, ¶0002, ¶0028-¶0030, ¶0111).
Regarding Claim 24, Park in view of Zhang, Saida, Kuo, and Chatterjee discloses the memory device of claim 22. Further, Park discloses does not specifically disclose the memory device, wherein a planar size of each layer of the plurality of layers of the stack is between approximately 10 nm by 10 nm and approximately 20 nm by 20 nm. However, Chatterjee teaches MTJ based MRAM including STT-MRAM comprising very small MTJs of sub-20 nm size (Chatterjee, ¶0002, ¶0028) to reach high memory densities of Gbit range.

Regarding Claim 25, Park in view of Zhang, Saida, Kuo, and Chatterjee discloses the memory device of claim 22. Further, Park discloses the memory, wherein the first electrode (104) and second electrode (122) each comprise of one of Cu and Pt (Park, Fig. 1, ¶0027), wherein the spin polarization layer (108) comprises one of Co/Pt multilayer (Park, Fig.1, ¶0021, ¶0025, ¶0029), wherein the non-magnetic interlayer (110) comprises one of Ru, Ta, or Pt (Park, Fig.1, ¶0030); wherein the ferromagnetic layer (114) (Park, Fig. 1, ¶0032, ¶0028) comprises one of NiFe, wherein the storage layer (118, e.g., CoFeB) comprises FeCoB (Park, Fig.1, ¶0034, ¶0026).
Further, Park does not specifically disclose that (1) the antiferromagnetic layer comprises one of IrMn, PdMn, or FeMn; (2) the pinning layer comprises IrMn; (3) the non-magnetic interlayer comprises one of Cu, Cr, or MgO; the metallic non-magnetic conducting layer comprises MgO; the reference layer comprises FeCoB; and the flux compensation layer comprises one of FeCoB, or Co/Pt.
Regarding (1), Zhang teaches the antiferromagnetic layer (e.g., 16) comprises one of IrMn, PtMn, or FeMn.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo/Chatterjee by forming STTMRAM memory comprising the anti-ferromagnetic materials comprised of manganese alloys as taught by Zhang to have the antiferromagnetic layer comprises one of IrMn, PdMn, or FeMn in order to provide improved STTMRAM memory with reduced threshold voltage and current and having minimal impact on thermal stability of the free layer (Zhang, ¶0003, ¶0011, ¶0012, ¶0026-¶0028).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo/Chatterjee by forming STT-MRAM memory comprising the second polarization/reference layer and the second hard layer comprising anti-ferromagnetical material layer as a pinning layer as taught by Chatterjee to have the pinning layer that comprises IrMn in order to provide improved STT-MRAM memory with increased spin transfer efficiency (Chatterjee, ¶0002, ¶0028-¶0030, ¶0111).
Regarding (3), Kuo teaches the non-magnetic interlayer (109) comprises one of Cu, Cr, or MgO (Kuo, Fig.1, ¶0017, ¶0025); the metallic non-magnetic conducting layer comprises MgO (Kuo, Fig.1, ¶0017, ¶0058), wherein the reference layer (104, e.g., CoFeB) (Kuo, Fig.1, ¶0017, ¶0025) comprises FeCoB, wherein the flux compensation layer (102, Co/Pt mulltilayer) (Kuo, Fig. 1, ¶0017, ¶0025, ¶0015) comprises a Co/Pt.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memory device of Park/Zhang/Saida/Kuo/Chatterjee by forming STT-MRAM memory the reference layer on the free layer, the flux compensation layer, and the non-magnetic layers comprised of a conventional material as taught by Kuo to have the non-magnetic interlayer comprises one of Cu, Cr, or MgO; the metallic non-magnetic conducting layer comprises MgO; the reference layer comprises FeCoB; and the flux compensation layer comprises one of FeCoB, or Co/Pt in order to provide improved STTMRAM memory having low power consumption, better scalability, and high thermal stability (Kuo, ¶0004, ¶0011-¶0015).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171316 to Park in view of Zhang (US 2012/0280339), Saida (US 2017/0077394), Kuo (US 2020/0043536), and Chatterjee (US 2019/0051822) as applied to claim 22, and further in view of Ranjan (US 2013/0229866).
Regarding Claim 23, Pak in view of Zhang, Saida, Kuo, and Chatterjee discloses the memory device of claim 22. Further, Park  does not specifically discloses the memory device, wherein the electric current is less than 50A to cause the memory state configured to be reversed in less than 10 2; specifically the switching current density is less than 1 MA/cm2 (Ranjan, Fig. 1, ¶0021). Further, Chatterjee teaches MTJ based MRAM including STT-MRAM comprising very small MTJs of sub-20 nm size (Chatterjee, ¶0002, ¶0028) to reach high memory densities of Gbit range.
Thus, a person of ordinary skill in the art would recognize that with very small MTJs of sub-20 nm size and having free layer with optimized content of metal element (Ti, Zr, Y, and V) that reduces the saturation magnetization to have lower switching current density of less than 1 MA/cm2, the switching current would be less than 1 MA/cm2 x (20 nm)2 = 1 MA/cm2 x (2x10-6 cm) 2=4x10-6 A=4 A, and with MTJs of 80 nm, the switching current would be less than 64 A. The claimed range of current that is less than 50A would overlap the range between 4 A to 64 A.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
Further, Saida teaches the magnetic memory element (Saida, Figs. 1, 7, 12, ¶0003, ¶0033, ¶0037-¶0080, ¶0106-¶053, ¶0173-¶0191, ¶0212-¶0276) having oscillating layer (20) (Saida, Figs. 1, 7, 12, ¶0124, ¶0164-¶0165) having diameter not more than 35 nm and a thickness between 05 nm and 3.5 nm to cause the high frequency magnetic field generated from the oscillating layer (20) to operate adequately on the magnetization of the memory layer (30) to assist magnetization reversal of the memory layer (30), wherein in the magnetization reversal of not more than 3 nanoseconds, the current necessary for the reversal starts to increase; and for example, the writing is performed for not less than 10 nanoseconds and the reading is performed within not more than 3 nanoseconds; the writing is performed for not less than 1 nanosecond and not more than 3 nanoseconds, and the reading is performed at the current value smaller than at the writing and within not more than 3 nanoseconds, and thus the incorrect writing rate is decreased. 
A to cause the memory state configured to be reversed in less than 10 nanosecond in order to provide improved STTMRAM memory having low switching current  while maintaining high thermal stability; to produce high frequency magnetic field to operate adequately on the magnetization of the memory layer to assist magnetization reversal of the of the memory layer, and with increased spin transfer efficiency (Ranjan, ¶0012, ¶0019, ¶0021; Saida, ¶0124, ¶0164-¶0165; Chatterjee, ¶0002, ¶0028-¶0030, ¶0111).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16, and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument regarding rejections under 35 U.S.C. 112(a), it is noted that paragraph [0063] of the original specification merely recites “The rotating frequency of the antiferromagnetic spins is linearly proportional to25 the ratio of the injection current amplitude and the number of antiferromagnetic spins in the layer, i.e. the spin torque amplitude on the antiferromagnetic spins”; however, the above recitations do not provide a sufficient support for the amendments of claim1 (claim 22) that recites “a first spin magnetization in the antiferromagnetic layer at a rotation frequency” (lines 6-7 in claim 1; lines 10-11 in claim 22) and “wherein the first spin magnetization in the antiferromagnetic layer… causes a second spin magnetization in the ferromagnetic layer at the rotation frequency” (lines 12-14 in claim 1; lines 18-20 in claim 22). Thus, claim(s) 1 and 22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891